Fourth Court of Appeals
                               San Antonio, Texas
                                      April 1, 2019

                                  No. 04-19-00018-CV

      THE MAYAN AT SAN MARCOS RIVER, LLC and City of Martindale, Texas,
                             Appellants

                                            v.

                          CITY OF SAN MARCOS, TEXAS,
                                    Appellee

              From the 25th Judicial District Court, Guadalupe County, Texas
                              Trial Court No. 18-0958-CV-A
                       Honorable Jessica Crawford, Judge Presiding


                                     ORDER

       The Appellant’s Motion to Extend Time to File Brief is hereby GRANTED. Time is
extended to April 10, 2019. No further extensions absent extraordinary circumstances.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of April, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court